 



Exhibit 10.1
 
UNIT PURCHASE AGREEMENT
 
BY AND AMONG
RIO VISTA ENERGY PARTNERS L.P.,
RIO VISTA GP LLC
AND
THE PURCHASERS
PARTY HERETO

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I   DEFINITIONS     1  
 
           
Section 1.01
  Definitions     1  
Section 1.02
  Accounting Procedures and Interpretation     5  
 
            ARTICLE II   SALE AND PURCHASE     5  
 
           
Section 2.01
  Sale and Purchase     5  
Section 2.02
  Closing     5  
Section 2.03
  Independent Nature of Purchasers' Obligations and Rights     6  
 
            ARTICLE III   REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP    
6  
 
           
Section 3.01
  Existence of the Partnership and its Subsidiaries     6  
Section 3.02
  Purchased Units, Capitalization and Valid Issuance     7  
Section 3.03
  Partnership SEC Documents     9  
Section 3.04
  No Material Adverse Change     9  
Section 3.05
  Litigation     9  
Section 3.06
  No Breach     10  
Section 3.07
  Authority     10  
Section 3.08
  Approvals     10  
Section 3.09
  MLP Status     11  
Section 3.10
  Investment Company Status     11  
Section 3.11
  Valid Private Placement     11  
Section 3.12
  Certain Fees     11  
Section 3.13
  No Side Agreements     11  
Section 3.14
  Form S-3 Eligibility     11  
Section 3.15
  Taxes     11  
Section 3.16
  Acknowledgment Regarding Purchase of Purchased Units     11  
Section 3.17
  Compliance with Laws     12  
Section 3.18
  Internal Accounting Controls     12  
Section 3.19
  Insurance     12  
 
            ARTICLE IV   REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER     13
 
 
           
Section 4.01
  Valid Existence     13  
Section 4.02
  No Breach     13  
Section 4.03
  Authority     13  
Section 4.04
  Investment     14  
Section 4.05
  Nature of Purchaser     14  
Section 4.06
  Receipt of Information; Authorization     15  
Section 4.07
  Restricted Securities     15  
Section 4.08
  Certain Fees     15  
Section 4.09
  Legend     15  
Section 4.10
  No Substantial Security Holders     15  
Section 4.11
  No Side Agreements     15  
Section 4.12
  Short Selling     16  
Section 4.13
  Acknowledgement Regarding Purchase of Purchased Units     16  

 

-i-



--------------------------------------------------------------------------------



 



              ARTICLE V   COVENANTS     16  
 
           
Section 5.01
  Issuer Lock-Up; Subsequent Issuances of Units     16  
Section 5.02
  Purchaser Lock-Ups     19  
Section 5.03
  Taking of Necessary Action     19  
Section 5.04
  Disclosure; Public Filings     19  
Section 5.05
  Other Actions     19  
Section 5.06
  Use of Proceeds     19  
Section 5.07
  Partnership Fees     20  
Section 5.08
  Purchaser Fees     20  
Section 5.09
  Tax Information     20  
Section 5.10
  Non-Disclosure; Interim Public Filings     20  
Section 5.11
  Acknowledgment and Agreement Regarding Short Sales     20  
 
            ARTICLE VI   CLOSING CONDITIONS     21  
 
           
Section 6.01
  Conditions to the Closing     21  
Section 6.02
  Partnership Deliveries     22  
Section 6.03
  Purchaser Deliveries     23  
 
            ARTICLE VII   INDEMNIFICATION, COSTS AND EXPENSES     24  
 
           
Section 7.01
  Indemnification by the Partnership     24  
Section 7.02
  Indemnification by Purchasers     24  
Section 7.03
  Indemnification Procedure     25  
 
            ARTICLE VIII   MISCELLANEOUS     25  
 
           
Section 8.01
  Interpretation     25  
Section 8.02
  Survival of Provisions     26  
Section 8.03
  No Waiver; Modifications in Writing     26  
Section 8.04
  Binding Effect; Assignment     27  
Section 8.05
  Aggregation of Purchased Units     27  
Section 8.06
  Confidentiality and Non-Disclosure     27  
Section 8.07
  Communications     27  
Section 8.08
  Removal of Legend     27  
Section 8.09
  Entire Agreement     28  
Section 8.10
  Governing Law     28  
Section 8.11
  Execution in Counterparts     28  
Section 8.12
  Expenses     28  
Section 8.13
  Obligations Limited to Parties to Agreement     28  
Section 8.14
  Waiver of Preemptive Right and Registration Rights by General Partner     29  
Section 8.15
  Termination     29  
Section 8.16
  Recapitalization, Exchanges, Etc. Affecting the Purchased Units     30  

 

-ii-



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
Schedule 2.01 -
  List of Purchasers and Commitment Amounts
 
   
Schedule 3.02(c) -
  Warrants, Options, Preemptive Rights, Subscription Rights, etc.
 
   
Schedule 3.02(d) -
  Ownership of Interests in Other Persons
 
   
Schedule 3.02(f) -
  Notice of Delisting
 
   
Schedule 3.02(g) -
  Piggyback Registration Rights
 
   
Schedule 3.04 -
  Non-Disclosed Pending Acquisitions
 
   
Schedule 3.05 -
  Threatened Litigation
 
   
Schedule 3.06(c) -
  Required Third Party Consents
 
   
Schedule 5.01 -
  List of Exceptions to Lock-up
 
   
Schedule 8.07 -
  Notice and Contact Information
 
   
Exhibit A -
  Form of Registration Rights Agreement
 
   
Exhibit B -
  Form of Legal Opinion
 
   
Exhibit C -
  Form of Partnership Officer’s Certificate
 
   
Exhibit D -
  Form of Purchaser’s Updating Letter
 
   
Exhibit E -
  Form of Lock-Up Letter

 

-iii-



--------------------------------------------------------------------------------



 



UNIT PURCHASE AGREEMENT
UNIT PURCHASE AGREEMENT, dated effective as of November 29, 2007 (this
“Agreement”), by and among Rio Vista Energy Partners L.P., a Delaware limited
partnership (the “Partnership”), each of the Purchasers listed in Schedule 2.01
attached hereto (each referred to herein as a “Purchaser” and collectively, the
“Purchasers”), and, solely for purposes of Section 8.14 of this Agreement, Rio
Vista GP LLC, a Delaware limited liability company (the “General Partner”).
WHEREAS, the Partnership desires to sell Units to each of the Purchasers in a
private placement exempt from the registration requirements of the Securities
Act, and the Purchasers desire to purchase such Units from the Partnership, each
in accordance with the provisions of this Agreement; and
WHEREAS, the Partnership has agreed to provide Purchasers with certain
registration rights with respect to the Purchased Units acquired pursuant to
this Agreement;
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
“Agreement” shall have the meaning specified in the introductory paragraph.
“Allocated Purchase Amount” means with respect to each Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the heading “Allocated
Purchase Amount” on Schedule 2.01 hereto.

 

1



--------------------------------------------------------------------------------



 



“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement and any and all other agreements or instruments executed and delivered
by the Parties on the date hereof or the Closing Date relating to the issuance
and sale of the Purchased Units, or any amendments, supplements, continuations
or modifications thereto.
“Board of Managers” means the board of managers of the General Partner.
“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in New York, New York.
“Closing” shall have the meaning specified in Section 2.02.
“Closing Date” shall have the meaning specified in Section 2.02.
“Commission” means the United States Securities and Exchange Commission.
“Delaware LLC Act” means the Delaware Limited Liability Company Act.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“DGCL” means the General Corporation Law of the State of Delaware.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“General Partner” means Rio Vista GP LLC, a Delaware limited liability company
and the general partner of the Partnership.
“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, the
Partnership, its Subsidiaries or any of their Property or any of the Purchasers.
“Incentive Plan” means the Rio Vista Energy Partners L.P. 2005 Equity Incentive
Plan.
“Indemnified Party” shall have the meaning specified in Section 7.03.
“Indemnifying Party” shall have the meaning specified in Section 7.03.
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

 

2



--------------------------------------------------------------------------------



 



“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. For the purpose of this Agreement, a Person shall be
deemed to be the owner of any Property that it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
“Lock-Up Date” means 30 days from the Closing Date.
“Nasdaq” means The Nasdaq Global Market.
“Partnership” shall have the meaning specified in the introductory paragraph.
“Partnership Agreement” means the First Amended and Restated Limited Partnership
Agreement of Rio Vista Energy Partners L.P. dated September 16, 2004, as amended
by the First Amendment to the First Amended and Restated Agreement of Limited
Partnership of Rio Vista Energy Partners L.P. dated as of October 26, 2005.
“Partnership Material Adverse Effect” means any material and adverse effect on
(i) the assets, liabilities, financial condition, business, operations,
prospects or affairs of the Partnership and its Subsidiaries, taken as a whole,
(ii) the ability of the Partnership to meet its obligations under the Basic
Documents, or (iii) the ability of the Partnership to consummate the
transactions under any Basic Document on a timely basis. Notwithstanding the
foregoing, a “Partnership Material Adverse Effect” shall not include any effect
resulting or arising from: (a) any change in general economic conditions in the
industries or markets in which the Partnership, its Subsidiaries operate that do
not have a disproportionate impact on the Partnership or its Subsidiaries;
(b) the outbreak or escalation of national or international political,
diplomatic or military conditions, including any engagement in hostilities,
whether or not pursuant to a declaration of war, or the occurrence of any
military or terrorist attack; or (c) changes in GAAP or other accounting
principles.
“Partnership Related Parties” shall have the meaning specified in Section 7.02.
“Partnership SEC Documents” shall have the meaning specified in Section 3.03.
“Partnership Securities” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
to an equity interest in the Partnership), including, without limitation, Units
and Incentive Distribution Rights.
“Party” or “Parties” means the Partnership and the Purchasers party to this
Agreement, individually or collectively, as the case may be.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or Governmental Authority, or any other form of entity.

 

3



--------------------------------------------------------------------------------



 



“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Purchased Units” means the Units to be issued and sold to the Purchasers
pursuant to this Agreement.
“Purchaser” and “Purchasers” shall have the meaning specified in the
introductory paragraph.
“Purchaser Material Adverse Effect” means, with respect to a particular
Purchaser, any material and adverse effect on (a) the ability of a Purchaser to
meet its obligations under the Basic Documents or (b) the ability of a Purchaser
to consummate the transactions under any Basic Document on a timely basis.
“Purchaser Related Parties” shall have the meaning specified in Section 7.01.
“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit A, to be entered
into at the Closing, among the Partnership and the Purchasers.
“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“Short Sale” means, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and forward sale contracts, options, puts, calls, short sales, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements, and sales and other transactions through non-U.S. broker
dealers or foreign regulated brokers.
“Subsidiary” means, as to any Person, any corporation or other entity of which
(i) such Person or a Subsidiary of such Person is a general partner or managing
member, (ii) at least a majority of the outstanding equity interests having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity is at
the time directly or indirectly owned or controlled by such Person or one or
more of its Subsidiaries or (iii) any corporation or other entity as to which
such Person consolidates for accounting purposes.
“Taxes” means any tax, charge, levy, penalty or other assessment imposed by any
U.S. federal, state, local or foreign taxing authority, including any excise,
property, income, sales, transfer, franchise, payroll, withholding, social
security or other tax, including any interest, penalties or additions
attributable thereto.
“Tax Return” means any return, report, information return, declaration, claim
for refund or other document (including any related or supporting information)
supplied or required to be supplied with respect to any Taxes and including any
supplement or amendment thereof.

 

4



--------------------------------------------------------------------------------



 



“Units” means the Units of the Partnership (as defined in the Partnership
Agreement) representing limited partner interests therein.
“Unit Purchase Price” shall have the meaning specified in Section 2.01(c).
“Unitholders” means the Unitholders of the Partnership (within the meaning of
the Partnership Agreement).
“8-K Filing” shall have the meaning specified in Section 5.10.
Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.
ARTICLE II
SALE AND PURCHASE
Section 2.01 Sale and Purchase.
(a) Sale and Purchase. Subject to the terms and conditions of this Agreement, at
the Closing, the Partnership hereby agrees to issue and sell to each Purchaser,
and each Purchaser hereby agrees, severally and not jointly, to purchase from
the Partnership, the number of Purchased Units determined pursuant to paragraph
(b) below of this Section 2.01, and each Purchaser agrees to pay the Partnership
the Unit Purchase Price for each Purchased Unit, in each case, as set forth in
paragraph (c) below of this Section 2.01. The obligation of each Purchaser under
this Agreement is independent of the obligation of each other Purchaser, and the
failure or waiver of performance with respect to any Purchaser does not excuse
performance by any other Purchaser.
(b) Units. The number of Purchased Units to be issued and sold to each Purchaser
shall be the number of Purchased Units under the column titled “Number of
Purchased Units” on Schedule 2.01 opposite the name of such Purchaser.
(c) Consideration. The amount per Unit each Purchaser will pay to the
Partnership to purchase the Purchased Units (the “Unit Purchase Price”) shall be
$11.25.
Section 2.02 Closing. Subject to the terms and conditions of this Agreement, the
execution and delivery of the Basic Documents (other than this Agreement),
delivery of certificates representing the Purchased Units and execution and
delivery of all other instruments, agreements, and other documents required by
this Agreement (the “Closing”) shall take place on December 3, 2007, or such
other date as shall be agreeable to the Parties (the “Closing Date”). The
Closing shall take place at the offices of McDermott Will & Emery LLP, 340
Madison Avenue, New York, New York 10173. At the Closing, subject to the terms
and conditions of this Agreement, each of the Partnership and the Purchasers
shall deliver, or cause to be delivered, the items set forth in Article VI.

 

5



--------------------------------------------------------------------------------



 



Section 2.03 Independent Nature of Purchasers’ Obligations and Rights. The
respective obligations of each Purchaser under any Basic Document are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under any Basic Document. The failure or waiver of performance
under any Basic Document by any Purchaser, or on its behalf, does not excuse
performance by any other Purchaser. Nothing contained herein or in any other
Basic Document, and no action taken by any Purchaser pursuant thereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group for purposes of Section 13(d) of
the Exchange Act with respect to such obligations or the transactions
contemplated by any Basic Document. Each Purchaser shall be entitled to
independently protect and enforce its rights, including the rights arising out
of this Agreement or out of the other Basic Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
The Partnership represents and warrants to the Purchasers, on and as of the date
of this Agreement and on and as of the Closing Date, as follows:
Section 3.01 Existence of the Partnership and its Subsidiaries.
(a) The Partnership: (i) is a limited partnership duly formed, validly existing
and in good standing under the Laws of the State of Delaware; (ii) has all
requisite limited partnership power and authority, and has all governmental
licenses, authorizations, consents and approvals, necessary to own, lease, use
and operate its Properties and carry on its business as its business is now
being conducted as described in the Partnership SEC Documents, except where the
failure to obtain such licenses, authorizations, consents and approvals would
not reasonably be expected to have a Partnership Material Adverse Effect; and
(iii) is qualified to do business in all jurisdictions in which the nature of
the business conducted by it makes such qualifications necessary, except where
failure so to qualify would not reasonably be expected to have a Partnership
Material Adverse Effect. The Partnership is not in violation of its certificate
of limited partnership or the Partnership Agreement.
(b) Each of the Subsidiaries of the Partnership is a corporation, partnership or
limited liability company, as applicable, has been duly formed or incorporated,
as applicable, and is validly existing and in good standing under the laws of
the State or other jurisdiction of its incorporation or formation, as
applicable, and has all requisite corporate, partnership or limited liability
company power and authority, as applicable, and has all governmental licenses,
authorizations, consents and approvals necessary, to own, lease, use or operate
its respective Properties and carry on its business as now being conducted and
as described in the Partnership SEC Documents, except where the failure to
obtain such licenses, authorizations, consents and approvals would not be
reasonably likely to have a Partnership Material Adverse Effect.

 

6



--------------------------------------------------------------------------------



 



Each of the Subsidiaries of the Partnership is duly qualified or licensed and in
good standing as a foreign entity, and is authorized to do business in each
jurisdiction in which the ownership or leasing of its respective Properties or
the character of its respective operations makes such qualification necessary,
except where the failure to obtain such qualification, license, authorization or
good standing would not be reasonably likely to have a Partnership Material
Adverse Effect. None of the Subsidiaries of the Partnership is in violation of
its certificate of formation, limited liability company agreement, partnership
agreement or other governing documents.
Section 3.02 Purchased Units, Capitalization and Valid Issuance
(a) The Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Units as set forth in the Partnership Agreement. A
true and correct copy of the Partnership Agreement has been filed by the
Partnership with the Commission.
(b) As of the date of this Agreement, the issued and outstanding limited partner
interests of the Partnership consist of (i) 2,073,650 Units and (ii) Incentive
Distribution Rights (as defined and described in the Partnership Agreement, and
the only issued and outstanding general partner interest is the General
Partner’s 2.0% general partner interest. All of the outstanding Units and the
partnership interests represented thereby have been duly authorized and validly
issued in accordance with applicable Law under the Delaware LP Act and the
Partnership Agreement and are fully paid (to the extent required under
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act). The general partner interests have been duly authorized and
validly issued in accordance with applicable Law under the Delaware LP Act and
the Partnership Agreement.
(c) Other than the Incentive Plan, the Partnership has no equity compensation
plans that contemplate the issuance of Units or other interests (or securities
convertible into or exchangeable or exercisable for Units or other interests).
Except as set forth on Schedule 3.02, no indebtedness having the right to vote
(or convertible into or exchangeable or exercisable for securities having the
right to vote) on any matters on which the Unitholders may vote is issued or
outstanding. Except (i) as have been granted pursuant to the Incentive Plan,
(ii) as contemplated by this Agreement, (iii) as are contained in the
Partnership Agreement or (iv) as set forth on Schedule 3.02(c), there are no
outstanding or authorized (A) options, warrants, preemptive rights, subscription
rights, call rights, convertible or exchangeable or exercisable securities or
other rights, agreements, claims or commitments of any character obligating the
Partnership or any of its Subsidiaries to issue, transfer or sell any limited
partner interests or other equity interests in, the Partnership or any of its
Subsidiaries or securities convertible into or exchangeable or exercisable for
such limited partner interests or other equity interests,

 

7



--------------------------------------------------------------------------------



 



(B) obligations of the Partnership or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any limited partner interests or other equity
interests of the Partnership or any of its Subsidiaries or any such securities
or agreements listed in clause (A) of this sentence or (C) voting trusts or
other agreements to which the Partnership or any of its Subsidiaries is a party
with respect to the voting or registration of, or restrictions on transfer with
respect to, the equity interests of the Partnership or any of its Subsidiaries.
(d) All of the issued and outstanding equity interests of each of the
Partnership’s Subsidiaries are owned, directly or indirectly, by the Partnership
free and clear of any Liens (except for such restrictions as may exist under
applicable Law and except for such Liens as may be imposed under the
Partnership’s or its Subsidiaries’ credit facilities filed as exhibits to, or
otherwise described in, the Partnership SEC Documents), and all such ownership
interests have been duly authorized and validly issued and are fully paid (to
the extent required by applicable Law and the organizational documents of the
Partnership’s Subsidiaries, as applicable) and non-assessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act, as applicable) and free of preemptive rights, with no personal
liability attaching to the ownership thereof. Except as disclosed in the
Partnership SEC Documents, and except for investments in connection with pending
acquisitions disclosed on Schedule 3.02(d), neither the Partnership nor any of
its Subsidiaries owns any shares of capital stock or other securities of, or
interest in, any other Person, or is obligated to make any capital contribution
to or other investment in any other Person.
(e) The offer and sale of the Purchased Units and the limited partner interests
represented thereby have been duly authorized by the Partnership pursuant to the
Partnership Agreement and, when issued and delivered to the Purchasers against
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required by applicable Law and the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will be free of
any and all Liens and restrictions on transfer, other than restrictions on
transfer under this Agreement, the Partnership Agreement and under applicable
state and federal securities Laws and other than such Liens as are created by
the Purchasers.
(f) The Partnership’s currently outstanding Units are quoted on Nasdaq, and,
subject to the qualifications set forth on Schedule 3.02(f), the Partnership has
not received any notice of delisting. The Purchased Units will be issued in
compliance with all applicable rules of Nasdaq. Approval of the issuance of the
Purchased Units pursuant to this Agreement by holders of outstanding Units is
not required pursuant to Rule 4360 of the Nasdaq Marketplace Rules or the
Partnership Agreement. Prior to the Closing, the Partnership shall submit to
Nasdaq a Notification Form: Listing of Additional Units with respect to the
Purchased Units.
(g) Except as set forth on Schedule 3.02(g), none of the execution of this
Agreement, the offering or sale of the Purchased Units or the registration of
the Units pursuant to the Registration Rights Agreement gives rise to any rights
for or relating to the registration of any Units or other securities of the
Partnership other than pursuant to the Registration Rights Agreement.

 

8



--------------------------------------------------------------------------------



 



Section 3.03 Partnership SEC Documents The Partnership has timely filed with the
Commission all reports, schedules and statements required to be filed by it
under the Exchange Act since the consummation of its initial public offering
(all such documents filed on or prior to the date of this Agreement, but
specifically excluding any documents “furnished,” collectively, the “Partnership
SEC Documents”). The Partnership SEC Documents, including any Partnership
audited or unaudited financial statements and any notes thereto or schedules
included therein, at the time filed (except to the extent corrected by a
subsequently filed Partnership SEC Document filed prior to the date of this
Agreement) (i) did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, (ii) complied as to form in all material respects with
applicable requirements of the Exchange Act and the applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (iii) were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the Commission) and (iv) fairly present (subject in the case of unaudited
statements to normal, recurring and year-end audit adjustments) in all material
respects the consolidated financial position of the Partnership as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended. Burton McCumber & Cortez, L.L.P. is an independent
registered public accounting firm with respect to the Partnership and has not
resigned or been dismissed.
Section 3.04 No Material Adverse Change Except as set forth in or contemplated
by the Partnership SEC Documents filed with the Commission on or before the date
hereof or as disclosed on Schedule 3.04, since December 31, 2006, the
Partnership and its Subsidiaries have conducted their business in the ordinary
course, consistent with past practice, and there has been no (i) change that has
had or would reasonably be expected to have a Partnership Material Adverse
Effect, (ii) acquisition or disposition of any material asset by the Partnership
or any of its Subsidiaries or any contract or arrangement therefor, otherwise
than for fair value in the ordinary course of business, (iii) material change in
the Partnership’s accounting principles, practices or methods or (iv) incurrence
of material indebtedness.
Section 3.05 Litigation Except as set forth in Schedule 3.05 and the Partnership
SEC Documents, there is no Action pending or, to the knowledge of the
Partnership, contemplated or threatened against the Partnership or any of its
Subsidiaries or any of their respective officers (in their capacity as such),
directors (in their capacity as such) or Properties, (a) which (individually or
in the aggregate) reasonably would be expected to have a Partnership Material
Adverse Effect or which challenges the validity of this Agreement or any of the
other Basic Documents or the right of the Partnership to enter into this
Agreement or any of the other Basic Documents or to consummate the transactions
contemplated hereby and thereby or (b) which would reasonably be expected to
adversely affect or restrict the Partnership’s ability to consummate the
transactions contemplated by the Basic Documents.

 

9



--------------------------------------------------------------------------------



 



Section 3.06 No Breach. The execution, delivery and performance by the
Partnership of this Agreement and the other Basic Documents to which it is a
party and all other agreements and instruments to be executed and delivered by
the Partnership pursuant hereto or thereto or in connection herewith and
therewith, and compliance by the Partnership with the terms and provisions
hereof and thereof, do not and will not (a) violate any provision of any Law,
governmental permit, determination or award having applicability to the
Partnership or any of its Subsidiaries or any of their respective Properties,
(b) conflict with or result in a violation of any provision of the
organizational documents of the Partnership or any of its Subsidiaries, (c)
except as set forth on Schedule 3.06(c), require any consent, approval or notice
under or result in a violation or breach of or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under any note, bond, mortgage,
license, loan or credit agreement or other instrument, obligation or agreement
to which the Partnership or any of its Subsidiaries is a party or by which the
Partnership or any of its Subsidiaries or any of their respective Properties may
be bound or (d) result in or require the creation or imposition of any Lien upon
or with respect to any of the Properties now owned or hereafter acquired by the
Partnership or any of its Subsidiaries, except in the cases of clauses (a), (c)
and (d) where such violation, default, breach, termination, cancellation,
failure to receive consent or approval, or acceleration with respect to the
foregoing provisions of this Section 3.06 would not, individually or in the
aggregate, reasonably be expected to have a Partnership Material Adverse Effect.
Section 3.07 Authority. The Partnership has all necessary limited partnership
power and authority to execute, deliver and perform its obligations under the
Basic Documents to which it is a party and to consummate the transactions
contemplated thereby; the execution, delivery and performance by the Partnership
of the Basic Documents to which it is a party, and the consummation of the
transactions contemplated thereby, have been duly authorized by all necessary
action on its part; and the Basic Documents will constitute the legal, valid and
binding obligations of Partnership, enforceable in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar Laws affecting creditors’ rights generally or by
general principles of equity, including principles of commercial reasonableness,
fair dealing and good faith. No approval from the holders of outstanding Units
is required under the Partnership Agreement or the rules of Nasdaq in connection
with the Partnership’s issuance and sale of the Purchased Units to the
Purchasers.
Section 3.08 Approvals. Except as required by the Commission in connection with
the Partnership’s obligations under the Registration Rights Agreement, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by the Partnership of any of the Basic
Documents to which it is a party or the Partnership’s issuance and sale of the
Purchased Units, except (a)(i) as may be required under the state securities or
“Blue Sky” Laws, or (ii) where the failure to receive such authorization,
consent, approval, waiver, license, qualification or written exemption or to
make such filing, declaration, qualification or registration would not,
individually or in the aggregate, reasonably be expected to have a Partnership
Material Adverse Effect.

 

10



--------------------------------------------------------------------------------



 



Section 3.09 MLP Status. The Partnership has, since its formation, met the gross
income requirements of Section 7704(c)(2) of the Internal Revenue Code of 1986,
as amended, and the Partnership is not, and does not reasonably expect to be,
taxed as a corporation for U.S. federal income tax purposes.
Section 3.10 Investment Company Status. The Partnership is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
Section 3.11 Valid Private Placement. Assuming the accuracy of the
representations and warranties of the Purchasers contained in this Agreement,
the sale and issuance of the Purchased Units pursuant to this Agreement is
exempt from the registration requirements of the Securities Act, and neither the
Partnership nor any authorized Representative acting on its behalf has taken or
will take any action hereafter that would cause the loss of such exemption.
Neither the Partnership nor any of its Affiliates, nor any Person acting on its
or their behalf has, directly or indirectly, made any offers or sales of any
security of the Partnership or solicited any offers to buy any security, under
circumstances that would adversely affect reliance by the Partnership on
Section 4(2) of the Securities Act for the exemption from the registration
requirements imposed under Section 5 of the Securities Act for the transactions
contemplated hereby or that would require such registration under the Securities
Act.
Section 3.12 Certain Fees. No fees or commissions are or will be payable by the
Partnership to brokers, finders, or investment bankers with respect to the sale
of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement. The Purchasers shall not be liable for any such
fees or commissions.
Section 3.13 No Side Agreements. Except for the confidentiality agreements
described in Section 8.06 and the Registration Rights Agreement, there are no
other agreements by, among or between the Partnership or its Affiliates, on the
one hand, and any of the Purchasers or their Affiliates, on the other hand, with
respect to the transactions contemplated hereby nor promises or inducements for
future transactions between or among any of such parties.
Section 3.14 Form S-3 Eligibility. The Partnership is eligible to register the
Purchased Units for resale on a registration statement on Form S-3 under the
Securities Act under General Instruction I.B.3 of such Form, subject to the
possibility of receiving a comment from the SEC relating to Rule 415.
Section 3.15 Taxes. The Partnership has filed all Tax Returns required to be
filed; such Tax Returns are true, correct and complete in all material respects.
The Partnership has paid in full all Taxes shown to be due on such Tax Returns.
The Partnership has not received any written notice of deficiency or assessment
from any taxing authority with respect to liabilities for any material Taxes,
which have not been fully paid or finally settled, unless being contested in
good faith through appropriate proceedings and for which adequate reserves are
presented in the Partnership’s financial statements included in the Partnership
SEC Documents.
Section 3.16 Acknowledgment Regarding Purchase of Purchased Units. The
Partnership acknowledges and agrees that (i) each of the Purchasers is
participating in the transactions contemplated by this Agreement and the other
Basic Documents at the Partnership’s request and the Partnership has concluded
that such participation is in the Partnership’s best interest and is consistent
with the Partnership’s objectives and (ii) each of the Purchasers is acting
solely in the capacity of an arm’s length purchaser.

 

11



--------------------------------------------------------------------------------



 



The Partnership further acknowledges that no Purchaser is acting or has acted as
an advisor, agent or fiduciary of the Partnership (or in any similar capacity)
with respect to this Agreement or the other Basic Documents and any advice given
by any Purchaser or any of its respective Representatives in connection with
this Agreement or the other Basic Documents is merely incidental to such
Purchaser’s purchase of the Purchased Units. The Partnership further represents
to each Purchaser that the Partnership’s decision to enter into this Agreement
has been based solely on the independent evaluation of the transactions
contemplated hereby by the Partnership and its Representatives.
Section 3.17 Compliance with Laws. Neither the Partnership nor any of its
Subsidiaries is in violation of any Law applicable to the Partnership or its
Subsidiaries, except as would not, individually or in the aggregate, have a
Partnership Material Adverse Effect. The Partnership and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Partnership Material Adverse
Effect, and neither the Partnership nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit, except where such potential revocation or
modification would not have, individually or in the aggregate, a Partnership
Material Adverse Effect. Neither the Partnership nor any of its Subsidiaries,
nor any director, officer, agent, employee or other person acting on behalf of
the Partnership or any of its Subsidiaries has, in the course of its actions
for, or on behalf of, the Partnership or any of its Subsidiaries (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
Section 3.18 Internal Accounting Controls. Except as disclosed in the
Partnership SEC Documents, the Partnership and its Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
Section 3.19 Insurance. The Partnership and its Subsidiaries are insured by
insurers of recognized financial responsibility covering their respective
properties, operations, personnel and businesses against such losses and risks
and in such amounts as are reasonably adequate to protect the Partnership and
its Subsidiaries in the businesses in which they are engaged. The Partnership
does not have any reason to believe that it or any Subsidiary will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
their businesses.

 

12



--------------------------------------------------------------------------------



 



The parties confirm and agree that the any matter may be disclosed on any
disclosure Schedule, whether or not the Partnership has concluded that such
matter is “material,” or would result in a Partnership Material Adverse Event,
or is otherwise required to be disclosed on such Schedule; and the inclusion of
such matter in such Schedule shall give rise to no inference that any
determination has been made by any party that such disclosure is required in
order to make the applicable representations and warranties true and correct.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
Each Purchaser, severally and not jointly, represents and warrants to the
Partnership with respect to itself, on and as of the date of this Agreement and
on and as of the Closing Date, as follows:
Section 4.01 Valid Existence. Such Purchaser (a) is duly incorporated or formed,
validly existing and in good standing under the Laws of its respective
jurisdiction of incorporation or formation, and (b) has all requisite corporate,
limited liability company or partnership power and authority, as applicable, and
has all material governmental licenses, authorizations, consents and approvals
necessary to own its Properties and carry on its business as its business is now
being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not reasonably be expected to have
a Purchaser Material Adverse Effect. Each such Purchaser is not in default in
the performance, observance or fulfillment of any provision of its
organizational documents, except where such default would not have or would not
reasonably likely to have a Purchaser Material Adverse Effect.
Section 4.02 No Breach. The execution, delivery and performance by such
Purchaser of this Agreement and the other Basic Documents to which it is a party
and all other agreements and instruments to be executed and delivered by such
Purchaser pursuant hereto or thereto or in connection herewith or therewith, and
compliance by such Purchaser with the terms and provisions hereof and thereof,
do not and will not (a) violate any provision of any Law, governmental permit,
determination or award having applicability to such Purchaser or any of its
Properties, (b) conflict with or result in a violation of any provision of the
organizational documents of such Purchaser or (c) require any consent (other
than standard internal consents), approval or notice under or result in a
violation or breach of or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under any note, bond, mortgage, license, loan or credit
agreement or other instrument or agreement to which such Purchaser is a party or
by which such Purchaser or any of its Properties may be bound, except in the
case of clauses (a) and (c), where such violation, default, breach, termination,
cancellation, failure to receive consent or approval, or acceleration with
respect to the foregoing provisions of this Section 4.02 would not, individually
or in the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect.
Section 4.03 Authority. Such Purchaser has all necessary corporate, limited
liability company or partnership power and authority to execute, deliver and
perform its obligations under the Basic Documents to which it is a party and to
consummate the transactions contemplated thereby; the execution, delivery and
performance by such Purchaser of the Basic Documents to which it is a party, and
the consummation of the transactions contemplated thereby, have been duly
authorized by all necessary action on its part; and the Basic Documents will
constitute the legal, valid and binding obligations of such Purchaser,
enforceable against such Purchaser in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer and similar Laws affecting creditors’ rights generally or by general
principles of equity, including principles of commercial reasonableness, fair
dealing and good faith.

 

13



--------------------------------------------------------------------------------



 



Section 4.04 Investment. The Purchased Units are being acquired for such
Purchaser’s own account, or the accounts of clients for whom such Purchaser
exercises discretionary investment authority (all of whom such Purchaser hereby
represents and warrants are “accredited investors” within the meaning of Rule
501(a) of Regulation D promulgated by the Commission pursuant to the Securities
Act), not as a nominee or agent, and with no present intention of distributing
the Purchased Units or any part thereof, and that such Purchaser has no present
intention of selling or granting any participation in or otherwise distributing
the same in any transaction, in violation of the securities Laws of the United
States of America or any state, without prejudice, however, to such Purchaser’s
right at all times (subject to such Purchaser’s agreement contained in Section
5.02) to sell or otherwise dispose of all or any part of the Purchased Units
under a registration statement under the Securities Act and applicable state
securities Laws or under an exemption from such registration available
thereunder (including, without limitation, if available, Rule 144 promulgated
thereunder). If such Purchaser should in the future decide to dispose of any of
the Purchased Units, such Purchaser understands and agrees (a) that it may do so
only (i) in compliance with the Securities Act and applicable state securities
law, as then in effect, or pursuant to an exemption therefrom (including
Rule 144 under the Securities Act) or (ii) in the manner contemplated by any
registration statement pursuant to which such securities are being offered, and
(b) that stop-transfer instructions to that effect will be in effect with
respect to such securities and the legend set forth in Section 4.09 will be
placed on certificates evidencing the Purchased Units. Notwithstanding the
foregoing, any Purchaser may at any time enter into one or more total return
swaps with respect to such Purchaser’s Purchased Units with a third party or
transfer Purchased Units to an Affiliate of such Purchaser provided that any
such transaction is exempt from registration under the Securities Act and
otherwise complies with applicable Law. The Commission has taken the position
that coverage of short sales of securities “against the box” prior to the
effective date of a registration statement is a violation of Section 5 of the
Securities Act. Such Purchaser confirms and agrees that it has taken no action,
and will take no action, that will cause the Partnership’s issuance of the
Purchased Units not to qualify for an exemption from registration under the
Securities Act as not involving a public offering thereunder.
Section 4.05 Nature of Purchaser. Such Purchaser represents and warrants to, and
covenants and agrees with, the Partnership that, (a) it is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D promulgated by the
Commission pursuant to the Securities Act and (b) by reason of its business and
financial experience it has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Units, is able to bear the
economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment.

 

14



--------------------------------------------------------------------------------



 



Section 4.06 Receipt of Information; Authorization. Such Purchaser acknowledges
that it (a) has access to the Partnership SEC Documents as well as filings of
reports by the Partnership and its Affiliates with the Commission and (b) has
been provided a reasonable opportunity to ask questions of and receive answers
from Representatives of the Partnership regarding such matters and all other
matters regarding the Partnerships and such Purchaser’s acquisition of its
Purchased Units.
Section 4.07 Restricted Securities. Such Purchaser understands that the
Purchased Units it is purchasing are characterized as “restricted securities”
under the federal securities Laws inasmuch as they are being acquired from the
Partnership in a transaction not involving a public offering and that under such
Laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, such Purchaser represents that it is knowledgeable with respect
to Rule 144 of the Commission promulgated under the Securities Act.
Section 4.08 Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Units to it hereunder or the consummation of the
transactions contemplated by this Agreement.
Section 4.09 Legend. It is understood that the certificates evidencing the
Purchased Units will bear the following legend:
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold, offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”
Section 4.10 No Substantial Security Holders. Such Purchaser represents and
warrants to, and covenants and agrees with, the Partnership that, on the date
hereof and as of the date of Closing (before giving effect to the purchase of
Purchased Units pursuant to this Agreement), such Purchaser and its Affiliates
(a) hold beneficial ownership of less than five percent of the Units of the
Partnership outstanding on the date hereof and (b) hold beneficial ownership of
less than five percent of the outstanding voting securities of Penn Octane
Corporation.
Section 4.11 No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and other of
the other Purchasers or their Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.

 

15



--------------------------------------------------------------------------------



 



Section 4.12 Short Selling. Such Purchaser has not engaged in any transaction
involving Units owned by it, including any purchase, sale or Short Sale of
Units, between the time it first began discussions with the Partnership about
the transaction contemplated by this Agreement and the date hereof (it being
understood that the entering into of a total return swap should not be
considered a Short Sale) provided, however, the above shall not apply, in the
case of a Purchaser that is a large multi-unit investment or commercial banking
organization, to activities in the normal course of trading units of such
Purchaser other than the unit participating in this transaction (the
“Participating Unit”) so long as such other units are not acting on behalf of
the Participating Unit and have not been provided with confidential information
regarding the Partnership by the Participating Unit.
Section 4.13 Acknowledgement Regarding Purchase of Purchased Units. Such
Purchaser acknowledges and agrees that such Purchaser is participating in the
transactions contemplated by this Agreement and the other Basic Documents acting
solely in the capacity of an arm’s length purchaser.
ARTICLE V
COVENANTS
Section 5.01 Issuer Lock-Up; Subsequent Issuances of Units.
(a) Issuer Lock-Up. Without the written consent of the holders of a majority of
the Purchased Units, from the date of this Agreement until the Lock-Up Date, the
Partnership shall not grant, issue or sell, nor shall it cause or permit any of
its directors, executive officers or other Affiliates to sell, any Units or
other equity or voting securities of the Partnership or any securities
convertible thereinto or exchangeable or exercisable therefor, or take any other
action that may result in the issuance of any of the foregoing, other than
(i) the issuance of Units upon the exercise of awards issued under the Incentive
Plan that are outstanding as of the date hereof, (ii) pursuant to Section
5.01(b) or (iii) as set forth on Schedule 5.01. Notwithstanding the foregoing,
the Partnership shall not sell, offer for sale or solicit offers to buy any
security (as defined in the Securities Act) that would be integrated with the
sale of the Purchased Units in a manner that would require the registration
under the Securities Act of the sale of the Purchased Units to the Purchasers.
(b) Subsequent Issuances of Units.
(i) For purposes of this Section 5.01(b), the following definitions shall apply.
(1) “Convertible Securities” means any securities or equity interests (other
than Options) convertible into or exercisable or exchangeable for Units.
(2) “Options” means any rights, warrants or options to subscribe for or purchase
Units or Convertible Securities.

 

16



--------------------------------------------------------------------------------



 



(3) “Unit Equivalents” means, collectively, Options and Convertible Securities.
(ii) From the date hereof until twelve (12) months following the Closing Date,
the Partnership will not, directly or indirectly, offer, sell, grant any option
to purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its Subsidiaries’
equity or equity equivalent securities, including without limitation any debt,
preferred unit or other instrument or security that is, at any time during its
life, and under any circumstance, convertible into or exchangeable or
exercisable for Units or Unit Equivalents, or any debt securities (any such
offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”) unless the Partnership shall have first complied with
this Section 5.01(b).
(1) The Partnership shall deliver to each Purchaser a written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (y) identify the Persons (if known) to which or
with which the Offered Securities are to be offered, issued, sold or exchanged
and (z) offer to issue and sell to or exchange with the Purchasers the Offered
Securities, allocated among the Purchasers (a) based on such Purchaser’s
allocable pro rata portion of the aggregate number of Purchased Units purchased
hereunder, and (b) with respect to each Purchaser that elects to purchase its
pro rata portion of such Offered Securities, any additional portion of the
Offered Securities attributable to the pro rata portion of other Purchasers as
such Purchaser shall indicate it will purchase or acquire should the other
Purchasers subscribe for less than their pro rata portions (the
“Undersubscription Amount”). The Purchasers shall have the right to participate
as set forth above in any Subsequent Placements to the extent of 30% for any
Subsequent Placement. For purposes of this Agreement, a Purchaser’s allocable
pro rata portion of any Offered Securities shall be defined as the “Allocable
Portion”.
(2) To accept an Offer, in whole or in part, a Purchaser must deliver a written
notice to the Partnership prior to the end of the tenth business day after such
Purchaser’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Purchaser’s Allocable Portion that such Purchaser elects to
purchase and, if such Purchaser shall elect to purchase all of its Allocable
Portion, the Undersubscription Amount, if any, that such Purchaser elects to
purchase (in either case, the “Notice of Acceptance”). If the Allocable Portions
subscribed for by all Purchasers are less than the total of all of the Allocable
Portions, then each Purchaser who has set forth an Undersubscription Amount in
its Notice of Acceptance shall be entitled to purchase, in addition to the
Allocable Portions subscribed for, the Undersubscription Amount it has
subscribed for; provided, however, that if the Undersubscription Amounts
subscribed for exceed the difference between the total of all the Allocable
Portions and the Allocable Portions subscribed for (the “Available
Undersubscription Amount”), each Purchaser who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Allocable Portion of such Purchaser
bears to the total Allocable Portions of all Purchasers that have subscribed for
Undersubscription Amounts, subject to rounding by the Partnership to the extent
its deems reasonably necessary.

 

17



--------------------------------------------------------------------------------



 



(3) The Partnership shall have fifteen business days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Purchasers (the “Refused Securities”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Partnership than those set forth in the Offer Notice.
(4) In the event the Partnership shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
paragraph (3) above), then each Purchaser may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Purchaser elected to purchase
pursuant to paragraph (2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Partnership
actually proposes to issue, sell or exchange (including Offered Securities to be
issued or sold to Purchasers pursuant to paragraph (3) above prior to such
reduction) and (ii) the denominator of which shall be the original number or
amount of the Offered Securities. In the event that any Purchaser so elects to
reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, the Partnership may not issue, sell or exchange more than the
reduced number or amount of the Offered Securities unless and until such
securities have again been offered to the Purchasers in accordance with
paragraph (1) above.
(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Purchasers shall acquire from the Partnership,
and the Partnership shall issue to the Purchasers, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to paragraph (4) above if the Purchasers have so elected, upon the terms and
conditions specified in the Offer Notice. The purchase by the Purchasers of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Partnership and the Purchasers of a purchase agreement relating
to such Offered Securities reasonably satisfactory in form and substance to the
Purchasers and their respective counsel.
(6) Any Offered Securities not acquired by the Purchasers or other Persons in
accordance with paragraph (3) above may not be issued, sold or exchanged until
they are again offered to the Purchasers under the procedures specified in this
Agreement.

 

18



--------------------------------------------------------------------------------



 



(iii) The restrictions contained in this Section 5.01(b) shall not apply in
connection with the issuance of Units upon the exercise of awards issued under
the Incentive Plan that are outstanding as of the date hereof, or in connection
with the creation, granting or issuance of any securities, or the agreement to
do so, in connection with transactions that are not subject to the issuer
lock-up provisions set forth in Section 5.01(a).
(iv) The rights contained in this Section 5.01(b) may not be assigned or
transferred by a Purchaser to any other Person, other than to an Affiliate of
such Purchaser or to any other Purchaser or an Affiliate of such other
Purchaser.
Section 5.02 Purchaser Lock-Ups. Without the prior written consent of the
Partnership, each Purchaser agrees that neither such Purchaser nor any of its
Affiliates will offer, sell, pledge or otherwise transfer or dispose of any of
its Purchased Units prior to the Lock-Up Date; provided, however, that any
Purchaser may, (i) subject to Section 8.04(c), enter into one or more total
return swaps or similar transactions at any time with respect to the Purchased
Units purchased by such Purchaser provided that such transaction is exempt from
registration under the Securities Act and otherwise complies with applicable Law
and (ii) transfer its Purchased Units to an Affiliate of such Purchaser or to
any other Purchaser or an Affiliate of such other Purchaser, provided that any
such Affiliate transferee agrees to the restrictions set forth in this
Section 5.02; and provided that the above shall not apply, in the case of a
Purchaser that is a large multi-unit investment or commercial banking
organization, to activities in the normal course of trading units of such
Purchaser other than the Participating Unit so long as such other units are not
acting on behalf of the Participating Unit and have not been provided with
confidential information regarding the Partnership by the Participating Unit.
Section 5.03 Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Partnership and each Purchaser shall use its commercially reasonable efforts
to make all filings and obtain all consents of Governmental Authorities that may
be necessary or, in the reasonable opinion of the other Parties, as the case may
be, advisable for the consummation of the transactions contemplated by the Basic
Documents.
Section 5.04 Disclosure; Public Filings. The Partnership may, without prior
written consent or notice, (i) file this Agreement as an exhibit to an Exchange
Act report and (ii) disclose information with respect to any Purchaser solely to
the extent required by applicable Law or the rules and regulations of the
Commission, Nasdaq or other exchange on which securities of the Partnership are
listed or traded.
Section 5.05 Other Actions. The Partnership shall file, prior to the Closing, a
Notification Form: Listing of Additional Units with Nasdaq with respect to the
Purchased Units. On the Closing Date, the Partnership will not have any class of
securities that is traded on an exchange or an established securities market
other than the Units. The Partnership will maintain the listing of the Units on
Nasdaq.
Section 5.06 Use of Proceeds. The Partnership will use the collective proceeds
from the sale of the Purchased Units for general corporate purposes, including
the repayment of indebtedness for borrowed money.

 

19



--------------------------------------------------------------------------------



 



Section 5.07 Partnership Fees. The Partnership agrees that it will indemnify and
hold harmless each of the Purchasers from and against any and all claims,
demands, or liabilities for broker’s, finder’s, placement, or other similar fees
or commissions incurred by the Partnership or alleged to have been incurred by
the Partnership in connection with the sale of Purchased Units or the
consummation of the transactions contemplated by this Agreement.
Section 5.08 Purchaser Fees. Each Purchaser agrees, severally and not jointly
with the other Purchasers, that it will indemnify and hold harmless the
Partnership from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
such Purchaser or alleged to have been incurred by the Partnership in connection
with the purchase of Purchased Units or the consummation of the transactions
contemplated by this Agreement.
Section 5.09 Tax Information. The Partnership shall cooperate with the
Purchasers and provide the Purchasers with any reasonably requested tax
information related to their ownership of the Purchased Units.
Section 5.10 Non-Disclosure; Interim Public Filings. The Partnership shall, on
or before 8:30 a.m., New York time, on the first Business Day following
execution of this Agreement, issue a press release acceptable to the Purchasers
disclosing all material terms of the transactions contemplated hereby. Before
8:30 a.m., New York time, on the first Business Day following the Closing Date,
the Partnership shall file a Current Report on Form 8-K with the Commission (the
“8-K Filing”) describing the terms of the transactions contemplated by this
Agreement and the other Basic Documents and including as exhibits to such
Current Report on Form 8-K this Agreement and the other Basic Documents, in the
form required by the Exchange Act. Except with respect to the 8-K Filing and the
press release referenced above (a copy of which will be provided to the
Purchasers for their review as early as practicable prior to its filing), in the
event any further disclosure of the terms of the transactions contemplated by
this Agreement and the other Basic Documents, the Partnership shall, at least
two (2) Business Days prior to the filing or dissemination of such disclosure,
provide a copy thereof to the Purchasers for their review, unless the
Partnership is unable to do so in compliance with its obligations under
applicable securities or other laws or any listing agreement or similar
obligation related to trading in its securities.
Section 5.11 Acknowledgment and Agreement Regarding Short Sales. The Commission
has taken the position that coverage of short sales of securities “against the
box” prior to the effective date of a registration statement is a violation of
Section 5 of the Securities Act. Each Purchaser agrees, severally and not
jointly, that it will not engage in any Short Sales that result in the
disposition of the Units acquired hereunder by the Purchaser until such time as
the Shelf Registration Statement (as defined in the Registration Rights
Agreement) is declared effective (it being understood that the entering into of
a total return swap should not be considered a Short Sale of Units), provided,
however, the above shall not apply, in the case of a Purchaser that is a large
multi-unit investment or commercial banking organization, to activities in the
normal course of trading units of such Purchaser other than the Participating
Unit so long as such other units are not acting on behalf of the Participating
Unit and have not been provided with confidential information regarding the
Partnership by the Participating Unit. No Purchaser makes any representation,
warranty or covenant hereby that it will not engage in Short Sales in the
securities of the Partnership otherwise owned by such Purchaser or borrowed from
a broker after the date the press release contemplated by this Agreement is
issued by the Partnership.

 

20



--------------------------------------------------------------------------------



 



ARTICLE VI
CLOSING CONDITIONS
Section 6.01 Conditions to the Closing.
(a) Mutual Conditions. The respective obligation of each Party to consummate the
purchase and issuance and sale of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Party on behalf of itself in
writing, in whole or in part, to the extent permitted by applicable Law):
(i) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal;
(ii) there shall not be pending any Action by any Governmental Authority seeking
to restrain, preclude, enjoin or prohibit the transactions contemplated by this
Agreement; and
(iii) the Purchased Units shall have been approved for listing on Nasdaq,
subject to notice of issuance.
(b) Each Purchaser’s Conditions. The respective obligation of each Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing, in whole or in part, to the extent permitted by applicable Law):
(i) the Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;
(ii) the representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Closing Date and all
other representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);
(iii) since the date of this Agreement, no Partnership Material Adverse Effect
shall have occurred and be continuing;

 

21



--------------------------------------------------------------------------------



 



(iv) the Purchased Units shall have been approved for listing on Nasdaq and no
notice of delisting from Nasdaq shall have been received by the Partnership with
respect to the Units;
(v) the Partnership shall have received $4,000,000 gross proceeds from the sale
of its Units (less the amounts withheld by Standard General Fund L.P. pursuant
to Section 8.12); and
(vi) the Partnership shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, the Partnership’s closing deliveries described in
Section 6.02.
(c) The Partnership’s Conditions. The obligation of the Partnership to
consummate the sale of the Purchased Units to each of the Purchasers shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to each Purchaser individually and not the
Purchasers jointly (any or all of which may be waived by the Partnership in
writing, in whole or in part, to the extent permitted by applicable Law):
(i) each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date;
(ii) the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date and all other
representations and warranties of the Purchasers shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations made as
of a specific date shall be required to be true and correct as of such date
only);
(iii) since the date of this Agreement, no Purchaser Material Adverse Effect
with respect to such Purchaser shall have occurred and be continuing; and
(iv) each Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing, such Purchaser’s closing deliveries described in
Section 6.03.
Section 6.02 Partnership Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, the Partnership will deliver, or cause to be
delivered, to each Purchaser:
(a) The Purchased Units by delivering certificates (bearing the legend set forth
in Section 4.09 and meeting the requirements of the Partnership Agreement)
evidencing such Purchased Units at the Closing, all free and clear of any Liens,
encumbrances or interests of any other party other than restrictions on transfer
imposed this Agreement, any federal and state securities Laws and those imposed
by such Purchaser;

 

22



--------------------------------------------------------------------------------



 



(b) Copies of (i) the Certificate of Limited Partnership of the Partnership and
(ii) the Certificate of Formation of the General Partner, each certified by the
Secretary of State of the State of Delaware, dated as of a recent date, and as
certified pursuant to Section 6.02(h);
(c) A certificate of the Secretary of State of the State of Delaware, dated as
of a recent date, that each of the Partnership and the General Partner is in
good standing;
(d) A cross-receipt, dated the Closing Date, executed by the Partnership and
delivered to each Purchaser certifying that it has received the Allocated
Purchase Amount with respect to the Purchased Units issued and sold to such
Purchaser;
(e) The Registration Rights Agreement, in substantially the form attached to
this Agreement as Exhibit A, which shall have been duly executed by the
Partnership;
(f) An opinion addressed to the Purchasers from legal counsel to the
Partnership, dated the Closing Date, substantially similar in substance to the
form of opinion attached to this Agreement as Exhibit B;
(g) An Officer’s Certificate, substantially in the form attached to this
Agreement as Exhibit C;
(h) A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of itself and the Partnership, certifying as to (i) the
Certificate of Limited Partnership of the Partnership; (ii) the Certificate of
Formation of the General Partner; (iii) the Partnership Agreement, as amended;
(iv) the limited liability company agreement, as amended, of the General
Partner; (v) board resolutions authorizing the execution and delivery of this
Agreement and the other Basic Documents and the consummation of the transactions
contemplated thereby and hereby; and (vi) the incumbent officers authorized to
execute the Basic Documents, setting forth the name and title and bearing the
signatures of such officers; and
(i) The Lock-Up Letter from the General Partner, each of its directors and
executive officers, and each director and executive officer of the Partnership,
in substantially the form attached to this Agreement as Exhibit E, which shall
have been duly executed by each such Person.
Section 6.03 Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each Purchaser will deliver, or cause to be
delivered, to the Partnership:
(a) Payment to the Partnership of such Purchaser’s Allocated Purchase Amount by
wire transfer(s) of immediately available funds to an account designated by
Partnership in writing at least two (2) Business Days prior to the Closing Date;
(b) The Registration Rights Agreement, in substantially the form attached to
this Agreement as Exhibit A, which shall have been duly executed by such
Purchaser;

 

23



--------------------------------------------------------------------------------



 



(c) A cross-receipt, dated the Closing Date, executed by such Purchaser and
delivered to the Partnership certifying that such Purchaser has received
certificates evidencing the number of Purchased Units set forth opposite the
name of such Purchaser on Schedule 2.01; and
(d) An updating letter, executed by such Purchaser and delivered to the
Partnership, confirming and certifying the Purchaser’s performance and
compliance with the covenants and agreements contained in the Agreement, the
continued validity of the representations and warranties as contained in the
Agreement, and certifying that no Purchaser Material Adverse Effect with respect
to such Purchaser has occurred and is continuing, substantially in the form
attached to this Agreement as Exhibit D.
ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES
Section 7.01 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
losses, actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly upon demand, pay and reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including
the fees and disbursements of counsel and all other expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Partnership contained herein;
provided that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Purchaser Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages. Notwithstanding anything to the contrary,
consequential damages shall not be deemed to include diminution in value of the
Purchased Units, which shall be specifically included in damages covered by the
Purchaser Related Parties’ indemnification.
Section 7.02 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify the Partnership, the General Partner and their
respective Representatives (collectively, “Partnership Related Parties”) from,
and hold each of them harmless against, any and all losses, actions, suits,
proceedings (including any investigations, litigation, or inquiries), demands
and causes of action and, in connection therewith, and promptly upon demand, pay
and reimburse each of them for all costs, losses, liabilities, damages, or
expenses of any kind or nature whatsoever, including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein;
provided that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Partnership Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages.

 

24



--------------------------------------------------------------------------------



 



Section 7.03 Indemnification Procedure. Promptly after any Partnership Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action or proceeding by a third party, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action or proceeding, but failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel, who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on,
involves no admission of wrongdoing or malfeasance by, and includes a complete
release from liability of, the Indemnified Party.
ARTICLE VIII
MISCELLANEOUS
Section 8.01 Interpretation. Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”

 

25



--------------------------------------------------------------------------------



 



Whenever any Party has an obligation under the Basic Documents, the expense of
complying with such obligation shall be an expense of such Party unless
otherwise specified therein. Whenever any determination, consent or approval is
to be made or given by a Purchaser under the Basic Documents, such action shall
be in such Purchaser’s sole discretion unless otherwise specified therein. If
any provision in the Basic Documents is held to be illegal, invalid, not
binding, or unenforceable, such provision shall be fully severable and the Basic
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Basic
Documents, and the remaining provisions shall remain in full force and effect.
The Basic Documents have been reviewed and negotiated by sophisticated parties
with access to legal counsel and shall not be construed against the drafter.
Section 8.02 Survival of Provisions. The representations and warranties set
forth in Sections 3.01(a), 3.02, 3.07, 3.08, 3.09, 3.10, 3.12, 3.13, 4.01, 4.02,
4.03, 4.08 and 4.11 of this Agreement shall survive the execution and delivery
of this Agreement indefinitely, and the other representations and warranties set
forth in this Agreement shall survive for a period of twelve (12) months
following the Closing Date regardless of any investigation made by or on behalf
of the Partnership or any Purchaser. The covenants made in this Agreement or any
other Basic Document shall survive the closing of the transactions described
herein and remain operative and in full force and effect regardless of
acceptance of any of the Purchased Units and payment therefor and repayment,
conversion or repurchase thereof. All indemnification obligations of the
Partnership and the Purchasers pursuant to this Agreement and the provisions of
Article VII shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the Parties, regardless of
any purported general termination of this Agreement.
Section 8.03 No Waiver; Modifications in Writing.
(a) Delay. No failure or delay on the part of any Party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.
(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification, or termination of any provision of this Agreement or any
other Basic Document shall be effective unless signed by each of Parties or each
of the original signatories thereto affected by such amendment, waiver, consent,
modification, or termination. Any amendment, supplement or modification of or to
any provision of this Agreement or any other Basic Document, any waiver of any
provision of this Agreement or any other Basic Document, and any consent to any
departure by the Partnership from the terms of any provision of this Agreement
or any other Basic Document shall be effective only in the specific instance and
for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on the
Partnership in any case shall entitle the Partnership to any other or further
notice or demand in similar or other circumstances.

 

26



--------------------------------------------------------------------------------



 



Section 8.04 Binding Effect; Assignment.
(a) Binding Effect. This Agreement shall be binding upon the Partnership, each
Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.
(b) Assignment of Purchased Units. All or any portion of a Purchaser’s Purchased
Units purchased pursuant to this Agreement may be sold, assigned or pledged by
such Purchaser, subject to compliance with applicable securities Laws, Section
4.04, Section 5.02 and the Registration Rights Agreement.
(c) Assignment of Rights. Each Purchaser under this Agreement may assign all or
any portion of its rights hereunder without the consent of the Partnership to
(i) any Affiliate of such Purchaser or (ii) in connection with a total return
swap or similar transaction with respect to the Purchased Units purchased by
such Purchaser; provided, in each case, the assignee shall be deemed to be a
Purchaser hereunder with respect to such assigned rights and shall agree to be
bound by the provisions of this Agreement. Except as expressly permitted by
Section 5.01(b) or this Section 8.04(c), such rights may not otherwise be
transferred except with the prior written consent of the Partnership (which
consent shall not be unreasonably withheld, conditioned or delayed).
Section 8.05 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.
Section 8.06 Confidentiality and Non-Disclosure. Notwithstanding anything herein
to the contrary, each Purchaser that has entered into a confidentiality
agreement in favor of the Partnership, if any, shall continue to be bound by
such confidentiality agreement in accordance with the terms thereof.
Section 8.07 Communications. All notices, demands and communications provided
for hereunder shall be in writing and shall be given by regular mail, registered
or certified mail, return receipt requested, facsimile, air courier guaranteeing
overnight delivery, electronic mail or personal delivery to the addresses listed
in Schedule 8.07 of this Agreement or to such other address as the Partnership
or such Purchaser may designate in writing. All notices, demands and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; at the time of transmittal, if sent via
electronic mail; upon actual receipt if sent by registered or certified mail,
return receipt requested, or regular mail, if mailed; when receipt acknowledged,
if sent via facsimile; and upon actual receipt when delivered by air courier
guaranteeing overnight delivery.
Section 8.08 Removal of Legend. The Partnership shall remove the legend
described in Section 4.09 from the certificates evidencing the Purchased Units
at the request of a Purchaser submitting to the Partnership such certificates,
together with an opinion of counsel of such Purchaser and other documentation,
if required by the Partnership’s transfer agent, to the effect that such legend
is no longer required under the Securities Act or applicable state securities
Laws, as the case may be, unless the Partnership, with the advice of counsel,
reasonably determines that such removal is inappropriate; provided that, subject
to the Partnership’s receipt of reasonable factual confirmations or
certifications, no opinion of counsel shall be required in the event a Purchaser
is effecting a sale of such Purchased Units pursuant to and in accordance with
Rule 144 under the Securities Act or an effective registration statement.

 

27



--------------------------------------------------------------------------------



 



Section 8.09 Entire Agreement. This Agreement, the other Basic Documents and any
confidentiality agreement executed by a Purchaser in favor of the Partnership,
are intended by the Parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein with
respect to the rights granted by the Partnership or a Purchaser set forth herein
and therein. This Agreement, the other Basic Documents and any confidentiality
agreement executed by a Purchaser in favor of the Partnership, supersede all
prior agreements and understandings between the Parties with respect to such
subject matter. The Schedules and Exhibits referred to herein and attached
hereto are incorporated herein by this reference, and unless the context
expressly requires otherwise, are incorporated in the definition of “Agreement.”
Section 8.10 Governing Law. This Agreement will be construed in accordance with
and governed by the Laws of the State of New York without regard to principles
of conflicts of Laws that would apply the substantive law of some other
jurisdiction.
Section 8.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.
Section 8.12 Expenses. The Partnership hereby covenants and agrees to reimburse
McDermott Will & Emery LLP, counsel to Standard General Fund L.P., for
reasonable and documented legal fees incurred in connection with the
negotiation, execution, delivery and performance of the Basic Documents and the
transactions contemplated thereby, such reimburseable amount not to exceed
$100,000 (which amounts may be withheld by Standard General Fund L.P. from the
purchase price to be paid by it at the Closing). If any action at Law or equity
is necessary to enforce or interpret the terms of the Basic Documents, the
prevailing party shall be entitled to reasonable attorney’s fees, out-of-pocket
costs and necessary disbursements in addition to any other relief to which such
party may be entitled.
Section 8.13 Obligations Limited to Parties to Agreement. Each of the Parties
covenants, agrees and acknowledges that, except for the Partnership and the
General Partner, no Person other than the Purchasers (and their permitted
assignees) shall have any obligation hereunder and that, notwithstanding that
one or more of the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or the other Basic Documents
or under any documents or instruments delivered in connection herewith or
therewith shall be had against any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the Purchasers or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchasers or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, as such, for any obligations of the Purchasers under this
Agreement or the other Basic Documents or any documents or instruments delivered
in connection herewith or therewith or for any claim based on, in respect of or
by reason of such obligation or its creation, except in each case for any
assignee of a Purchaser hereunder.

 

28



--------------------------------------------------------------------------------



 



Section 8.14 Waiver of Preemptive Right and Registration Rights by General
Partner. The General Partner hereby waives (for itself and on behalf of its
Affiliates) its preemptive rights provided under Section 5.9 of the Partnership
Agreement with respect to the issuances of Partnership Securities pursuant to
this Agreement. The General Partner also hereby waives (for itself and on behalf
of its Affiliates) its registration rights, if any, provided under Section 7.12
of the Partnership Agreement with respect to the registration of the Purchased
Units pursuant to the Registration Rights Agreement.
Section 8.15 Termination.
(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the mutual written consent
of the Purchasers entitled to purchase a majority of the Purchased Units and the
Partnership.
(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
(i) if a Law shall have been enacted or promulgated, or if any action shall have
been taken by any Governmental Authority of competent jurisdiction which
permanently restrains, precludes, enjoins or otherwise prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal; or
(ii) if the Closing shall not have occurred on or before December 3, 2007.
(c) In the event of the termination of this Agreement as provided in Sections
8.15(a) or 8.15(b), this Agreement shall forthwith become null and void. In the
event of such termination, there shall be no liability on the part of any party
hereto, except as set forth in Article VII of this Agreement and except with
respect to the requirement to comply with any confidentiality agreement in favor
of the Partnership; provided that nothing herein shall relieve any party from
any liability or obligation with respect to any willful breach of this
Agreement.

 

29



--------------------------------------------------------------------------------



 



Section 8.16 Recapitalization, Exchanges, Etc. Affecting the Purchased Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Partnership or any successor
or assign of the Partnership (whether by merger, consolidation, sale of assets
or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Purchased Units, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement.
[Signature Pages Follow]

 

30



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto execute this Unit Purchase Agreement,
effective as of the date first above written.

              RIO VISTA ENERGY PARTNERS L.P.
 
       
 
  By:   RIO VISTA GP LLC,
its General Partner
 
       
 
  By:   /s/ Ian Bothwell
 
       
 
  Name:   Ian Bothwell
 
       
 
  Title:   Acting CEO and Acting President
 
       
 
            RIO VISTA GP LLC
 
       
 
  By:   /s/ Ian Bothwell
 
       
 
  Name:   Ian Bothwell
 
       
 
  Title:   Acting CEO and Acting President
 
       

 

 



--------------------------------------------------------------------------------



 



              STANDARD GENERAL FUND L.P.
 
       
 
  By:   STANDARD GENERAL GP LLC,
its general partner
 
       
 
  By:   STANDARD GENERAL MANAGEMENT LLC,
its Managing Member
 
       
 
  By:   /s/ Nicholas Singer
 
       
 
  Name:   Nicholas Singer
 
       
 
  Title:   Co-Managing Member
 
       

 
Signature Page to Unit Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



              CREDIT SUISSE MANAGEMENT LLC
 
       
 
  By:   /s/ Parshu Shah
 
       
 
  Name:   Parshu Shah
 
       
 
  Title:   Director
 
       

 
Signature Page to Unit Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



              STRUCTURED FINANCE AMERICAS, LLC
 
       
 
  By:   /s/ Sunil Hariani
 
       
 
  Name:   Sunil Hariani
 
       
 
  Title:   Vice President
 
       
 
       
 
  By:   /s/ John Arnone
 
       
 
  Name:   John Arnone
 
       
 
  Title:   Vice President
 
       

 
Signature Page to Unit Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule 2.01
List of Purchasers and Commitment Amounts

                      Number of     Allocated   Purchaser   Purchased Units    
Purchase Amount  
Standard General Fund L.P.
    137,556       1,547,505  
Credit Suisse Management LLC
    100,000       1,125,000  
Structured Finance Americas, LLC
    118,000       1,327,500  
 
           
Total:
    355,556     $ 4,000,005  
 
           

 

Schedule 2.01 - Page 1



--------------------------------------------------------------------------------



 



Schedule 8.07
Notice and Contact Information

          Party   Contact Information
 
        Rio Vista Energy Partners L.P.   Rio Vista Energy Partners L.P. Rio
Vista GP LLC   1313 East Alton Gloor, Suite J     Brownsville, Texas  78526 
 
  Attention:
Facsimile:
Email:
  Mr. Ian T. Bothwell
(956) 831-0887
POCITB2@aol.com
 
            With a copy, which shall not constitute notice, to:
 
            Mr. Ian T. Bothwell
840 Apollo Street, Suite 313
El Segundo, California  90245
 
  Facsimile:
Email:   (310) 563-6255
POCITB2@aol.com
 
            And a copy to:
 
            Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas  77002
 
  Attention:
Facsimile:
Email:   Roy E. Bertolatus
(713) 238-7356
rbertolatus@akllp.com
 
        Standard General Fund L.P.   c/o Standard General LP
650 Madison Avenue, 26th Floor
New York, New York  10022
 
  Attention:
Facsimile:
Email:
  Nicholas J. Singer
(212) 610-9171
nsinger@stdgen.com
 
            With a copy, which shall not constitute notice, to:
 
            McDermott Will & Emery LLP
340 Madison Avenue
New York, New York  10173-1922
 
  Attention:
Facsimile:
Email:   Stephen E. Older, Esq.
(212) 547-5444
solder@mwe.com

 

Schedule 8.07 - Page 1



--------------------------------------------------------------------------------



 



          Party   Contact Information
 
        Credit Suisse Management LLC   Credit Suisse Management LLC
11 Madison Avenue
New York, New York  10010
 
  Attention:
Facsimile:
Email:   Parshu Shah
(212) 743-4527
parshu.shah@credit-suisse.com
 
            With a copy, which shall not constitute notice, to:
 
            Credit Suisse Management LLC
1 Madison Avenue
New York, New York  10010

 
  Attention:
Facsimile:
Email:   Lauri Cohen
(212) 322-2171
lauri.cohen@credit-suisse.com
 
        Structured Finance Americas, LLC   Structured Finance Americas, LLC
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY  10005

 
  Attention:
Facsimile:
  Sunil Hariari, 4th Floor
(646) 259-3264

 
  Email:   sunil.hariani@db.com

 

Schedule 8.07 - Page 2



--------------------------------------------------------------------------------



 



Exhibit A
Form of Registration Rights Agreement
[Filed separately]

 

Exhibit A-1



--------------------------------------------------------------------------------



 



Exhibit B
Form of Legal Opinion
The Partnership shall furnish to the Purchasers at the Closing an opinion of
Andrews Kurth LLP, counsel for the Partnership addressed to the Purchasers and
dated the Closing Date in form satisfactory to counsel for the Purchasers,
stating that:
December [ __ ], 2007
[Purchasers]

         
 
  Re:   Unit Purchase Agreement, dated November 29, 2007, by and among Rio Vista
Energy Partners L.P., Rio Vista GP LLC and the Purchasers named therein.

Ladies and Gentlemen:
We have acted as special counsel to Rio Vista Energy Partners L.P., a Delaware
limited partnership (the “Partnership”), in connection with the Unit Purchase
Agreement, dated November 29, 2007 (the “Purchase Agreement”) among the
Partnership, Rio Vista GP LLC, a Delaware limited liability company (the
“General Partner”), and the purchasers named therein (the “Purchasers”),
relating to the sale by the Partnership to the Purchasers of 355,556 Common
Units (as defined herein) (the “Purchased Units”).
We are furnishing this opinion letter to you pursuant to Section 6.02(f) of the
Purchase Agreement.
In rendering the opinions set forth herein, we have examined and relied on
originals or copies, certified or otherwise identified to our satisfaction, of
the following:
(a) the Purchase Agreement;
(b) the Registration Rights Agreement, dated as of December [ __ ], 2007, among
the Partnership and the Purchasers (the “Registration Rights Agreement”);
(c) a specimen certificate representing the Common Units;
(d) the Certificate of Limited Partnership of the Partnership, dated July 10,
2003, as amended by the Amendment to Certificate of Limited Partnership, dated
September 17, 2003, as certified by the Secretary of State of the State of
Delaware as in effect on November 1, 2007 and the Secretary of the General
Partner as in effect on each of the dates of the adoption of the resolutions
specified in paragraph (h) below, the date of the Purchase Agreement and the
date hereof (the “Partnership Certificate of Limited Partnership”);
(e) the First Amended and Restated Limited Partnership Agreement of the
Partnership, dated September 16, 2004, and a First Amendment thereto dated as of
October 26, 2005, in each case as certified by the Secretary of the General
Partner as in effect on each of the dates of the adoption of the resolutions
specified in paragraph (h) below, the date of the Purchase Agreement and the
date hereof (the “Partnership Agreement”);

 

Exhibit B-1



--------------------------------------------------------------------------------



 



(f) the Certificate of Formation of the General Partner, dated July 10, 2003, as
certified by the Secretary of State of the State of Delaware as in effect on
November 1, 2007 and the Secretary of the General Partner as in effect on each
of the dates of the adoption of the resolutions specified in paragraph
(h) below, the date of the Purchase Agreement and the date hereof;
(g) the Amended and Restated Limited Liability Company Agreement of the General
Partner, dated September 16, 2004, as amended by the First Amendment to Amended
and Restated Limited Liability Company Agreement of the General Partner dated
October 2, 2006, in each case as certified by the Secretary of the General
Partner as in effect on each of the dates of the adoption of the resolutions
specified in paragraph (h) below, the date of the Purchase Agreement and the
date hereof (the “Company Agreement”);
(h) resolutions of the Board of Managers of the General Partner adopted on
November [ __ ], 2007, certified by the Secretary of the General Partner;
(i) certificates from the Secretary of State of the State of Delaware dated
November 1, 2007 as to the good standing and legal existence of the Partnership
and the General Partner under the laws of the State of Delaware; and
(j) a certificate dated the date hereof (the “Opinion Support Certificate”),
executed by the Chief Financial Officer of the General Partner, a copy of which
is attached hereto as Exhibit A.
We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such records of the Partnership and such agreements,
certificates of public officials, certificates of officers or other
representatives of the Partnership and others, and such other documents,
certificates and records, as we have deemed necessary or appropriate as a basis
for the opinions set forth herein. In our examination, we have assumed the legal
capacity of all natural persons, the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, and the conformity
to authentic original documents of all documents submitted to us as certified or
photostatic copies. As to any facts material to the opinions and statements
expressed herein that we did not independently establish or verify, we have
relied, to the extent we deem appropriate, upon (i) oral or written statements
and representations of officers and other representatives of the Partnership
(including without limitation the facts certified in the Opinion Support
Certificate) and (ii) statements and certifications of public officials and
others.
Any capitalized term used, but not defined herein, shall have the meaning
ascribed to such term in the Purchase Agreement. As used herein the following
terms have the respective meanings set forth below:
“Applicable Agreements” means collectively, the (i) Partnership Agreement; (ii)
Company Agreement; (iii) Guaranty and Agreement between the Partnership and RZB
Finance LLC (“RZB”) dated as of September 15, 2004; (iv) Security Agreement
between the Partnership and RZB dated as of September 15, 2004; (v) Loan
Agreement dated as of July 26, 2007 between the Partnership and RZB;
(vi) Consultant Agreement (“Consultant Agreement”) filed as Exhibit 10.28 to the
Partnership’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2007;
and (vii) agreements filed as exhibits to the Partnership’s Current Report on
Form 8-K filed with the SEC on November 26, 2007 (the “Oklahoma Agreements”).

 

Exhibit B-2



--------------------------------------------------------------------------------



 




“Basic Documents” means collectively, the Purchase Agreement and the
Registration Rights Agreement.
“Common Units” means common units representing limited partner interests in the
Partnership.
“Person” means a natural person or a legal entity organized under the laws of
any jurisdiction.
“SEC” means the Securities and Exchange Commission.
“Subsidiaries” means Rio Vista E&P LLC and Regional Enterprizes, Inc.
Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:
1. The Partnership is validly existing and in good standing as a limited
partnership under Delaware law. The General Partner is validly existing and in
good standing as a limited liability company under Delaware law. The Partnership
has the requisite limited partnership power and authority to execute and
deliver, and to incur and perform its obligations under, the Basic Documents.
The General Partner has the requisite limited liability company power and
authority to execute and deliver, and to incur and perform its obligations
under, the Purchase Agreement.
2. As of the Closing Date and immediately prior to the issuance of the Purchased
Units pursuant to the Purchase Agreement, the issued and outstanding limited
partner interests of the Partnership consist of (i) 2,073,650 Common Units and
(ii) Incentive Distribution Rights (as defined and described in the Partnership
Agreement); and the only issued and outstanding general partner interest is the
General Partner’s 2.0% general partner interest. The holders of outstanding
Common Units are not entitled to any preemptive rights under the Partnership
Certificate of Limited Partnership, the Partnership Agreement or any other
Applicable Agreement, to subscribe for the Purchased Units.
3. All of the outstanding Common Units have been duly authorized and validly
issued in accordance with the Delaware LP Act and the Partnership Agreement and
are fully paid (to the extent required by the Delaware LP Act and the
Partnership Agreement) and non-assessable (except as such non-assessability may
be affected by matters described in Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act).
4. The issuance and sale of the Purchased Units have been duly authorized on
behalf of the Partnership. When delivered to and paid for by the Purchasers in
accordance with the terms of the Purchase Agreement, the Purchased Units will be
validly issued, fully paid (to the extent required by the Delaware LP Act and
the Partnership Agreement) and non-assessable (except as such non-assessability
may be affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

 

Exhibit B-3



--------------------------------------------------------------------------------



 




5. None of (i) the execution and delivery by the Partnership of the Purchase
Agreement and the Registration Rights Agreement and (ii) the consummation by the
Partnership of the issuance and sale of the Purchased Units (A) constituted,
constitutes or will constitute a violation of the Partnership’s Certificate of
Limited Partnership or the Partnership Agreement, (B) requires any consent,
approval or notice under or result in a violation or breach of or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation or acceleration) under any Applicable
Agreement or (C) resulted, results or will result in any violation of Applicable
Laws.
6. Each of the Purchase Agreement and the Registration Rights Agreement has been
duly authorized and validly executed and delivered by or on behalf of the
Partnership.
7. Each of the Purchase Agreement and the Registration Rights Agreement
constitutes a valid and binding obligation of the Partnership, enforceable
against the Partnership in accordance with its terms under the Applicable Laws
of the State of New York.
8. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required for, the
execution and delivery by the Partnership of the Purchase Agreement and the
Registration Rights Agreement or the consummation of its obligations thereunder,
except as required by the SEC in connection with the Partnership’s obligations
under the Registration Rights Agreement (including the registration statements
referenced therein). As used in this paragraph, “Governmental Approval” means
any consent, approval, license, authorization or validation of, or filing,
recording or registration with, any executive, legislative, judicial,
administrative or regulatory body of the States of Delaware or New York, or of
the United States, pursuant to any Applicable Laws.
9. The Partnership is not an “investment company” within the meaning of said
term as used in the Investment Company Act of 1940, as amended.
10. Assuming the accuracy of the representations and warranties of the
Partnership and each Purchaser contained in the Purchase Agreement and their
compliance with their covenants and agreements thereunder, the issuance and sale
of the Purchased Units by the Partnership to the Purchasers pursuant to the
Purchase Agreement in the manner contemplated by the Purchase Agreement are
exempt from the registration requirements of the Securities Act.
11. Neither the filing of the Shelf Registration Statement (as defined in the
Registration Rights Agreement) pursuant to the Registration Rights Agreement nor
the offering or sale of the Purchased Units pursuant to the Purchase Agreement
gives rise under any of the Applicable Agreements to any rights for or relating
to the registration of any Common Units or other securities of the Partnership,
other than (a) rights under the Partnership Agreement that have been waived,
effectively complied with or satisfied in connection with the filing of the
Shelf Registration Statement or (b) registration rights under the Consultant
Agreement and the Oklahoma Agreements.

 

Exhibit B-4



--------------------------------------------------------------------------------



 



Our opinions expressed herein are subject to the following additional
assumptions and qualifications:
(i) The opinions set forth in paragraph 1 above as to the valid existence and
good standing of the Partnership and the General Partner are based solely upon
our review of the certificates and other communications from the appropriate
public officials.
(ii) The opinions expressed in paragraphs 2 and 9 above are given in reliance
upon facts set forth in the Opinion Support Certificate.
(iii) In rendering the opinion set forth in paragraph 4 above, we have assumed
that the certificates representing the Purchased Units, to the extent
applicable, will be signed by one of the authorized officers of the
Partnership’s duly appointed transfer agent and registrar for the Purchased
Units and registered by such transfer agent and registrar and will conform to
the specimen thereof examined by us.
(iv) Our opinions in paragraph 7 above may be:
(1) limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or other similar laws relating to or affecting
the rights of creditors generally; and
(2) subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including, without
limitation, the possible unavailability of specific performance, injunctive
relief or any other equitable remedy (in which regard we express no opinion as
to Section 3.06 of the Registration Rights Agreement) and concepts of
materiality, reasonableness, good faith and fair dealing.
(v) We express no opinion as to the validity, effect or enforceability of any
provisions:
(1) purporting to set forth an agreement to agree in the future on any matter;
(2) providing for the payment of liquidated damages;
(3) relating to severability or separability;
(4) purporting to limit the liability of, or to exculpate, any Person, including
without limitation any provision that purports to waive liability for violation
of securities laws;
(5) that relate to indemnification, contribution or reimbursement obligations to
the extent any such provisions (A) would purport to require any Person to
provide indemnification, contribution or reimbursement in respect of the
negligence, recklessness, willful misconduct or unlawful or wrongful behavior of
any Person, (B) violate any law, rule or regulation (including any federal or
state securities law, rule or regulation) or (C) are determined to be contrary
to public policy;

 

Exhibit B-5



--------------------------------------------------------------------------------



 



(6) purporting to modify rules of construction;
(7) purporting to set forth the obligations of any party by reference to a
standard that may not be objectively determinable;
(8) purporting to require disregard of mandatory choice of law principles that
could require application of a law other than the law expressly chosen to govern
the instrument in which such provisions appear;
(9) purporting to require all amendments and waivers to be in writing or
otherwise purporting to disregard any course of dealing;
(10) providing that the assertion or employment of any right or remedy shall not
prevent the concurrent assertion or employment of any other right or remedy, or
that each and every remedy shall be cumulative and in addition to every other
remedy or that any delay or omission to exercise any right or remedy shall not
impair any other right or remedy or constitute a waiver thereof; or
(11) purporting to commit certain determinations, consents or approvals to the
discretion of any Person or permit any Person to act in its sole discretion or
judgment.
(vi) In making our examination of executed documents, we have assumed (except to
the extent that we expressly opine above) (1) the valid existence and good
standing of each of the parties thereto, (2) that such parties had the power and
authority, corporate, partnership, limited liability company or other, to enter
into and to incur and perform all their obligations thereunder, (3) the due
authorization by all requisite action, corporate, partnership, limited liability
company or other, and the due execution and delivery by such parties of such
documents and (4) to the extent such documents purport to constitute agreements,
that each of such documents constitutes the legal, valid and binding obligation
of each party thereto, enforceable against such party in accordance with its
terms. In this paragraph (vi), all references to parties to documents shall be
deemed to mean and include each of such parties, and each other person (if any)
directly or indirectly acting on its behalf.
(vii) The opinions set forth in this letter are limited to Applicable Laws and
we do not express any opinion herein concerning any other law. As used herein,
the term “Applicable Laws” means the Delaware LP Act, the Delaware LLC Act and
those laws, rules and regulations of the State of New York and the United States
that, in our experience, are normally applicable to transactions of the type
contemplated by the Basic Documents without our having made any special
investigation as to the applicability of any specific law, rule or regulation;
provided, that in all events the term “Applicable Laws” does not include:
(1) any law, rule or regulation relating to (A) pollution or protection of the
environment, (B) zoning, land use, building or construction codes or guidelines,
(C) labor, employee rights and benefits or occupational safety and health or
(D) utility regulation;
(2) antitrust and other laws, rules or regulations regulating competition;

 

Exhibit B-6



--------------------------------------------------------------------------------



 



(3) antifraud laws, rules or regulations;
(4) tax laws, rules or regulations;
(5) state securities or blue sky laws, rules or regulations;
(6) any county, municipal or other local law, rule or regulation; or
(7) any patent, copyright, trademark or other intellectual property laws, rules
or regulations.
Further, for the purposes of the opinions herein expressed, we have assumed that
neither the Partnership nor the General Partner is subject to any special
regulatory scheme subjecting the conduct of its business or affairs, or any part
thereof, to the jurisdiction of any governmental or regulatory authority or
agency.
(viii) Our opinion in paragraph 7 above, insofar as it pertains to any provision
of the Basic Documents purporting to select New York law as governing, is
rendered solely in reliance upon New York General Obligations Law § 5-1401 and
is expressly conditioned upon the assumption that the legality, validity,
binding effect and enforceability of said provisions will be determined by a
court of the State of New York or a United States Federal court sitting in New
York and applying New York choice of law rules, including said § 5-1401. We
express no opinion as to any provision of any of the Basic Documents if the
legality, validity, binding effect or enforceability thereof is determined by
any other court. We further call your attention to the decision of the United
States District Court for the Southern District of New York in Lehman Brothers
Commercial Corp. v. Minmetals Int’l Non-Ferrous Metals Trading Co., 179 F. Supp.
2d 118 (S.D.N.Y. 2000), which, among other things, contains dictum relating to
possible constitutional limitations upon said § 5-1401 in both domestic and
international transactions. We express no opinion as to any such constitutional
limitations upon said § 5-1401 or their effect, if any, upon any opinion herein
expressed.
This opinion is being furnished only to you in connection with the sale of the
Purchased Units under the Purchase Agreement occurring today and is solely for
your benefit and is not to be used, circulated, quoted or otherwise referred to
for any other purpose or relied upon by any other Person, including any
purchaser of any Purchased Units from you and any subsequent purchaser of any
Purchased Unit, without our express written permission. The opinions expressed
herein are as of the date hereof only and are based on laws, orders, contract
terms and provisions, and facts as of such date, and we disclaim any obligation
to update this opinion letter after such date or to advise you of changes of
facts stated or assumed herein or any subsequent changes in law.
Very truly yours,

 

Exhibit B-7



--------------------------------------------------------------------------------



 



Exhibit C
RIO VISTA ENERGY PARTNERS L.P.
Officer’s Certificate
Pursuant to Section 6.02(g) of the Unit Purchase Agreement, dated as of
November 29, 2007 (the “Purchase Agreement”), by and among Rio Vista Energy
Partners L.P., a Delaware limited partnership (the “Partnership”), Rio Vista GP
LLC, a Delaware limited liability company and general partner of the Partnership
(the “General Partner”), and the Purchasers listed in Schedule 2.01 to the
Purchase Agreement (each a “Purchaser” and collectively, the “Purchasers”)
relating to the issuance and sale by the Partnership to the Purchasers of an
aggregate of 355,556 Units representing limited partner interests in the
Partnership, the undersigned officer of the General Partner hereby certifies on
behalf of the Partnership, as follows:
(A) The Partnership has performed and complied with the covenants and agreements
contained in the Purchase Agreement that are required to be performed and
complied with by the Partnership on or prior to the date hereof;
(B) The representations and warranties of the Partnership contained in the
Purchase Agreement that are qualified by materiality or Partnership Material
Adverse Effect (as defined in the Purchase Agreement) are true and correct as of
the date of the Purchase Agreement and as of the date hereof and all other
representations and warranties are true and correct in all material respects as
of the date of the Purchase Agreement and as of the date hereof, except that
representations made as of a specific date are true and correct as of such date
only; and
(C) Since the date of the Purchase Agreement, no Partnership Material Adverse
Effect (as defined in the Purchase Agreement) with respect to such Purchaser has
occurred and is continuing.
Dated: December [ __ ], 2007

              RIO VISTA ENERGY PARTNERS L.P.
 
       
 
  By:   RIO VISTA GP LLC,
its General Partner
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

Exhibit C-1



--------------------------------------------------------------------------------



 



Exhibit D
PURCHASER’S UPDATING LETTER
Updating Letter
Pursuant to Section 6.03(d) of the Unit Purchase Agreement, dated as of
November 29, 2007 (the “Purchase Agreement”) by and among Rio Vista Energy
Partners L.P., a Delaware limited partnership (the “Partnership”), Rio Vista GP
LLC, a Delaware limited liability company and general partner of the Partnership
(the “General Partner”), and the Purchasers listed in Schedule 2.01 to the
Purchase Agreement (each a “Purchaser” and collectively, the “Purchasers”) and
relating to the issuance and sale by the Partnership to the Purchasers of an
aggregate of 355,556 Units representing limited partner interests in the
Partnership, the undersigned Purchaser hereby certifies solely on behalf of the
undersigned Purchaser, as follows:
(A) Such Purchaser has performed and complied with the covenants and agreements
contained in the Purchase Agreement that are required to be performed and
complied with by such Purchaser on or prior to the date hereof;
(B) The representations and warranties of such Purchaser contained in the
Purchase Agreement that are qualified by materiality or Purchaser Material
Adverse Effect (as defined in the Purchase Agreement) are true and correct as of
the date of the Purchase Agreement and as of the date hereof and all other
representations and warranties of such Purchaser are true and correct in all
material respects as of the date of the Purchase Agreement and as of the date
hereof, except that representations made by such Purchaser as of a specific date
are true and correct as of such date only; and
(C) Since the date of the Purchase Agreement, no Purchaser Material Adverse
Effect (as defined in the Purchase Agreement) with respect to such Purchaser has
occurred and is continuing.
Dated: December [ __ ], 2007

              [PURCHASER]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

Exhibit D-1



--------------------------------------------------------------------------------



 



Exhibit E
FORM OF LOCK-UP LETTER
December [ __ ], 2007

     
To:
  Purchasers under the Agreement (as defined below)

Ladies and Gentlemen:
This letter is being delivered to pursuant to Section 6.02(i) of the Unit
Purchase Agreement dated as of November 29, 2007 (the “Agreement”), by and among
Rio Vista Energy Partners, L.P., a Delaware limited partnership (the
“Partnership”), and each of you as the purchasers listed on Schedule 2.01 to the
Agreement (the “Purchasers”), relating to the issuance and sale of the Purchased
Units in the Partnership. Capitalized terms used but not otherwise defined
herein have the meaning assigned to them in the Agreement.
In order to induce you to enter into the Agreement, the undersigned will not,
without the prior written consent of the Purchasers, offer, sell, contract to
sell, pledge or otherwise dispose of (or enter into any transaction that is
designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any Units or other equity or voting securities of the
Partnership or any securities convertible into, or exercisable or exchangeable
for such Units or other equity or voting securities, or publicly announce an
intention to effect any such transaction, for a period beginning on the date
hereof until 30 days after the date the registration statement becomes effective
as set forth in Section 2.01 of the Registration Rights Agreement or all
securities held by any non-consenting Purchaser cease to be Registrable
Securities under Section 1.02 of the Registration Rights Agreement.
If for any reason the Agreement shall be terminated prior to the Closing Date,
the agreement set forth above shall likewise be terminated.
Yours very truly,

 

Exhibit E-1